STONE, J.—
In neither the third nor the fourth count of the complaint, is there any averment which connects Pool, the defendant, with “said D. S. McNeill,” or which shows any right to maintain the action against him. For this reason, the demurrer to those counts should have been sustained, on the authority of Ikelheimer v. Chapman’s Adm’rs, at this term.—See, also, Crimm v. Crawford, 29 Ala. R. 623; George v. English, 80 Ala. R. 582.
The other points made by the ai’gument are not so presented as that we can consider them. They are all considered in Cahuzac & Co. v. Samini, 29 Ala. 288.
Eeversed and remanded.